UNITED STATES DISTRICT COURT                            FILED
                                                                                     JAN 21 2021
                             FOR THE DISTRICT OF COLUMBIA
                                                                                Clerk, U.S. District & Bankruptcy
AMARE EL BEY,                                  )                                Court for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 1:20-cv-03840 (UNA)
                                               )
                                               )
ALPER AKAN,                                    )
                                               )
                                               )
                Defendant.                     )


                                    MEMORANDUM OPINION
       This matter is before the court on plaintiff’s pro se complaint and application for leave to

proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP application and dismiss

the complaint for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3).

       Plaintiff, a resident of the District of Columbia, sues a single individual, Alper Akan, also

a resident of the District of Columbia. Plaintiff vaguely alleges that defendant, a real estate

developer, “committed fraud, estate embezzlement, trespass, deprivation of rights under color of

law, and denationalization, moving an unlawful eviction with no contract with [plaintiff] in fraud.”

He further alleges that defendant “destroyed” and “gutted out” his real property, though it is

unclear where and when these events purportedly transpired.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the
same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)).

        It is a “well-established rule” that the diverse citizenship requirement be “assessed at the

time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

The complaint provides no basis for diversity jurisdiction because plaintiff and defendants are all

located in the District. See Morton v. Claytor, 946 F.2d 1565 (D.C. Cir. 1991) (Table) (“Complete

diversity of citizenship is required in order for jurisdiction to lie under 28 U.S.C. § 1332.”); Bush

v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (“For jurisdiction to exist under 28 U.S.C. § 1332,

there must be complete diversity between the parties, which is to say that the plaintiff may not be

a citizen of the same state as any defendant.”). Here, both parties are located in the District,

therefore, there is no diversity of citizenship.

        The complaint also fails to present any federal question under 28 U.S.C. § 1331. While

plaintiff uses phrasing like “deprivation of rights” and makes passing reference to the Constitution,

he fails to actually articulate the fundamental “rights” of which he was allegedly deprived.

“[F]ederal court jurisdiction must affirmatively appear clearly and distinctly. The mere suggestion

of a federal question is not sufficient to establish the jurisdiction of federal courts.” Johnson v.

Robinson, 576 F.3d 522, 522 (D.C. Cir. 2009) (citing Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir.

1990) (per curiam)). Consequently, there is also no basis to support federal question jurisdiction

and this case will be dismissed. A separate order accompanies this memorandum opinion.

Date: January 20, 2021
                                                   Tanya S. Chutkan
                                                   TANYA S. CHUTKAN
                                                   United States District Judge